UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6378



WILLIE J. HARRISON,

                                           Petitioner - Appellant,

          versus


CHARLES M. CONDON, South Carolina
Attorney General; WARDEN, Kershaw
Correctional Institution,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-1977-6-13-AK)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie J. Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie J. Harrison appeals the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).    Harrison’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Harrison that failure

to file timely objections to this recommendation could waive

appellate review of a district court order based upon the recom-

mendation.    Despite this warning, Harrison failed to object to the

magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.       Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see Thomas v. Arn,

474 U.S. 140 (1985). Harrison has waived appellate review by fail-

ing to file objections after receiving proper notice.    We accord-

ingly deny a certificate of appealability and dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          DISMISSED




                                  2